 

Se 3:21-cr-20044-RHC-KGA ECF No. 10, PagelD.15 Filed 01/27/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff, Case:3:21-cr-20044

Judge: Cleland, Robert H.

MJ: Altman, Kimberly G.
“VS- Filed: 01-27-2021 At 04:46 PM

INDI USA V KEYSHAWN WILLIAMS (LG)
D-1 KEYSHAWN WILLIAMS,

Defendant.

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE

(18 U.S.C. §922(g)(1) - Felon in possession of a firearm)
D-1 KEYSHAWN WILLIAMS
That on or about November 21, 2020, in the Eastern District of

Michigan, Southern Division, the defendant, KEYSHAWN WILLIAMS,
knowing that he had been convicted of a crime punishable by a term of
imprisonment exceeding one year, a felony offense, did knowingly and
unlawfully possess a firearm, to-wit: one AREX, Delta, 9mm pistol,

which was manufactured outside the State of Michigan and thus

 
 

Se 3:21-cr-20044-RHC-KGA ECF No. 10, PagelD.16 Filed 01/27/21 Page 2 of 4

traveled in interstate or foreign commerce, in violation of Title 18,

United States Code, Section 922(g)(1).

FORFEITURE ALLEGATIONS
18 U.S.C. § 924(d) and 28 U.S.C. § 2461

The above allegations contained in this Indictment are hereby
incorporated by reference for the purpose of alleging forfeiture pursuant
to Title 18, United States Code, Section 924(d), together with Title 28,
United States Code, Section 2461(c).

Upon conviction of the offense(s) alleged in this Indictment,
Defendant KEYSHAWN WILLIAMS shall forfeit to the United States
any firearm and ammunition involved in or used in the knowing

commission of the offense(s), including, but not limited to, an AREX,
 

Se 3:21-cr-20044-RHC-KGA ECF No. 10, PagelD.17 Filed 01/27/21 Page 3 of 4

Delta, 9mm pistol, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c).

MATTHEW SCHNEIDER
United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit

s/Jeanine Brunson

JEANINE BRUNSON

Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211

(313) 226-9597

Jeanine. Brunson@usdoj.gov

 

Dated: January 27, 2021

THIS IS A TRUE BILL.

s/Grand Jury Foreperson
GRAND JURY FOREPERSON
Case 3:21-cr-20044-RHC-KGA ECF No. 10, PagelD.18 Filed 01/27/21 Page 4 of 4

 

>

 

Case:3:21-cr-20044
United States District Court Criminal Case Cover  udge: Cleland, Robert H.
Eastern District of Michigan MJ: Altman, Kimberly G.

 

 

Filed: 01-27-2021 At 04:46 PM
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete INDI USA V KEYSHAWN WILLIAMS (LG)

  
 

 

 

“| Companion Case Number:
Pe |
|

 

 

 

 

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:
Ll ves No AUSA’s Initials: Cy.
Case Title: USA v. KEYSHAWN WILLIAMS J
uw
County where offense occurred : Wayne Ne
Check One: XI Felony [_|Misdemeanor L|Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 20-mj-30528 ]
Indictment/ information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

L |
Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

January 27, 2021
Date Ce Brunson
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226-3277
Phone: (313) 226-9597
Fax: (313) 226-2372
E-Mail address: jeanine.brunson@usdoj.gov
Attorney Bar #; P55429

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
